Citation Nr: 1540876	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  08-16 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in san


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to, or aggravated by, any service connected disability.

2.  Entitlement to a higher initial rating, greater than 30 percent for autonomic neuropathy symptoms including dizziness and unsteadiness.


REPRESENTATION

Appellant represented by:	Robert Chisolm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1988.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board remanded this claim in October 2011 and December 2014 for further development.  The Board also points out that the claims of increased rating for an autonomic neuropathy disorder and TDIU were also remanded in December 2014 for issuance of a statement of the case.  An April 2015 rating decision granted entitlement to TDIU from December 2005, therefore, that issue is no longer in appellate status.  A statement of the case was also issued in April 2015 as to the issue of an autonomic neuropathy disorder.


FINDING OF FACT

In correspondence received in September 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105  (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant submitted written correspondence expressing his desire to withdraw his pending appeal that was received in September 2015.  Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.  


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


